Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27-28, 35-36, 44-46 and 60-63  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0249222 by Schmidt et al. (Schmidt) in view of US 2011/0161834 by Shadfar et al. (Shadfar), US 2009/0276805 by Andrews II et al. (Andrews), US 2004/0055014 by Edelson (Edelson), US 2012/0096121 Hao et al. (Hao), and US 7,996,566 by Sylvain et al. (Sylvain)
With respect to claim 27, Schmidt teaches a media sharing system for providing a multi-user shared experiencing of media content, the media sharing system comprising:
a web server connected to an internet gateway, the web server operable to communicate with client devices connected to the internet (Paragraph 23, 50);
a user profile database in communication with the web server, the user profile database operable to store user profile data (Paragraph 40, 159, 224-228, 237, 321);
a media server in communication with the web server, the media server operable to provide a media stream of the media content to multiple scheduled user participants, the media server operable to synchronize playback for the multiple participants such that the multiple participants receive the media stream in a substantially synchronized manner (Paragraph 25, 21), wherein the media content is displayed in a playback window of a client device (Fig. 8A).
a social content server in communication with the web server, the social content server operable to provide for social interaction among the multiple user participants (Paragraph 41, 224-228, Fig. 8A  integrating chat functionality providing users interaction – chat- about the currently content being presented)
wherein the social content server being operable to provide for the social interactions among the multiple user participants comprises the social content server being operable to provide a social chat that enables at least some of the multiple user participants to send chat messages to each other in substantially real time during the playback of the media content, the social chat among the at least some of the multiple user participants being integrated with the media content such that social chat is exchanged and displayed simultaneously as the playback of the media content (Paragraph 41, 224-228, Fig. 8A  integrating chat functionality providing users interaction – chat- about the currently content being presented) wherein the client device is a mobile phone, (Paragraph 50, 247-248, 297, 407) wherein the media content comprises video content (Abstract, Paragraphs 20, 51, 52, 241, 246, 264) , and wherein a portion of the social chat does not obstruct the playback of the media content (Fig. 8a, Paragraph 409), and wherein the media content and social chat are integrated by a video player (Fig. 8a-8c).  Schmidt further teaches users viewing the media content are users with a right to view the media content. (Paragraph 322, 27)
Schmidt does not explicitly disclose wherein the social chat is indexed with the media content such that the social chat is viewable with the media content, on a computing device different from the client device, during a future playback of the media content. Shadfar teaches an interactive media session that can include video content and social chat that can occur along side of the video content (Paragraph 31-33, 50 – session with participants receiving video interacting with each other with message such as chat input).  The social chat is indexed with the video content such that when the video content is played back in the future, the social chat is viewable with the media content. (Paragraph 78-80, 104-105 – events are indexed based on the use of timeline and time-stamped steps with corresponding events/actions noting that multiple activities can overlap.  Paragraph 86-90 – a session can be replayed and the activities such as chat would be viewable with the media content essentially as it was viewable during the original session.  Paragraph 49, 87, clients include those participants part of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt include the replay of media content with social chat as taught in Shadfar.  One would be motivated to have this as there is desire for reproducing a live experience including participant interaction (Shadfar Paragraphs 3-5)
Schmidt and Shadfar disclose a variety of user devices can be used to access media content (Schmidt Paragraph 50, Shadfar paragraph 128). Schmidt and Shadfar do not explicitly disclose wherein ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content, wherein the ancillary content is indexed with the media content, wherein tunnels are provided for delivering the media content and the ancillary content to the client device, and wherein the ancillary content is also integrated in the video player.  Andrews teaches ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content (Fig. 11 – cap advertisement associated with the cap presented in the video is simultaneously  presented with the video) , wherein the ancillary content is indexed with the media content (Paragraph 82, 113, 122-125 – indexed through xml and action script), wherein tunnels are provided for delivering the media content and the ancillary content to the client device (Paragraph 52, 63 – tunneling protocols are suitable substitutes for any of the networking protocol needs and particularly useful for firewall tunneling), and wherein the ancillary content is integrated by a video player (Fig. 11-14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media system of Schmidt and Shadfar include the integrated ancillary content as taught in Andrews.  One would be motivated to have this as there is desired for efficient methods of generating and playback of supplemented videos with interactive features (Andrews 5-10)
Schmidt and Shadfar and Andrews does not explicitly disclose the tunnels as being separate.  Edelson teaches ancillary content related to the main content can be provided over a separate channel (Paragraph 6).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tunnels of the media system of Schmidt, Shadfar and Andrews be separate channels as taught in Edelson.  Using a known content delivery technique to provide the desired ancillary information would have been obvious. 
Schmidt and Shadfar and Andrews and Edelson does not explicitly disclose wherein the media server is comprised in a cloud-based content delivery network (CDN). Hao teaches a cloud-based content delivery network may be used to store both public and personal multimedia content and serve such content based on user requests (Paragraph 24).
It would have been obvious to one of ordinary skill in the art to have the media server of Schmidt be a cloud-based content delivery network.  Using a known storage and service technology to provide the predictable result of storing and serving the multimedia of Schmidt would have been obvious.
Schmidt as modified does not explicitly teach wherein a first user participant shares a link associated with the substantially synchronized playback of the media content, wherein the sharing of the link enables other user participants associated with the client devices to join the substantially synchronized playback of the media content, and wherein the sharing of the link occurs during when the first user participant is receiving the media content.  Sylvain teaches a link is associated with a  synchronized playback of media content (Col. 7 lines 1-24).  This includes sharing of the link to allow joining of the playback (Col. 7 lines 1-24, Col. 10 lines 53-67, Col. 11 lines 7-39, Col. 12 lines 1-21).  This also includes sharing of links occurring during when a participant is receiving the media content (Col. 11 line 39 – Col 12 line 21, Col. 18 lines 27-50  links can be shared and forwarded to other participants. This 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt use the link sharing of Sylvain.  One would be motivated to have this it is desirable to hare media in real time in an effective manner (Sylvain Col. 1 lines 30 – Col.2 line 3)
With respect to claim 28, Schmidt as modified teaches the media sharing system of claim 27, the media server further operable to receive user playback controls from at least one user participant of the multiple user participants to control the substantially synchronized playback of the media content, wherein the user playback controls are executed by the at least one user participant within a playback window on a user browser that is in communication with the media server. (Paragraph 28, 59, 61-63)
With respect to claim 35, Schmidt as modified teaches the media sharing system of claim 27, further comprising: a scheduling server in communication with the web server, the user profile database, the media server, and the social content server, wherein the scheduling server is operable in response to a user request to schedule the multi-user shared experiencing of the  media content (Paragraph 23, 42, 43).
With respect to claim 36, Schmidt as modified teaches the media sharing system of claim 35, wherein the scheduling server enables at least one user participant of the multiple user participants to establish a schedule and a participant list for the multi-user shared experiencing of the media content, and wherein the media server is operable to provide the media stream to the multiple user participants according to the schedule and the participant list established by the scheduling server (Paragraph 23, 42, 43).
With respect to claim 44, Schmidt as modified teaches the media sharing system of claim 27, wherein the substantially synchronized receipt of the media stream is effected in part by receipt of 
With respect to claim 45, Schmidt teaches a media sharing system for providing a multi-user shared experiencing of  media content, the media sharing system comprising:
a web server connected to an internet gateway, the web server operable to communicate with client devices connected to the internet(Paragraph 23, 50);
a user profile database in communication with the web server, the user profile database operable to store user profile data (Paragraph 40, 159, 224-228, 237, 321);
a scheduling server in communication with the web server and the user profile database, the scheduling server operable in response to a user request associated with a scheduler user participant to schedule the multiuser shared experiencing of the media content, establishing a schedule and a participant list for the multi-user shared experiencing of media content; (Paragraph 23, 42, 43)
a media server in communication with the web server and the scheduling server, the media server operable to provide a media stream of the media content to multiple scheduled user participants according to the schedule and the participant list established by the scheduling server, the media server operable to synchronize playback of the media content for the multiple user participants such that the multiple user participants receive the media stream in a substantially synchronized manner; (Paragraph 25, 21) wherein the media content is displayed in a playback window of a client device (Fig. 8A).
a media database in communication with the media server, the media database comprising the media content to be streamed by the media server; and (Paragraph 25)
a social content server in communication with the web server, the social content server operable to provide for social interactions among the multiple user participants,  (Paragraph 41, 224-228 integrating chat functionality providing users interaction – chat- about the currently content being presented) 
wherein the social content server being operable to provide for the social interactions among the multiple user participants comprises the social content server being operable to provide a social chat that enables at least some of the multiple user participants to send chat messages to each other in substantially real time during the playback of the media content, the social chat among the at least some of the multiple user participants being integrated with the media content such that social chat is exchanged and displayed simultaneously as the playback of the media content (Paragraph 41, 224-228, Fig. 8A  integrating chat functionality providing users interaction – chat- about the currently content being presented) wherein the media content comprises video content (Abstract, Paragraphs 20, 51, 52, 241, 246, 264) . Schmidt further teaches users viewing the media content are users with a right to view the media content. (Paragraph 322, 27)
Schmidt does not explicitly disclose wherein the social chat is indexed with the media content such that the social chat is viewable with the media content, on a computing device different from the client device, during a future playback of the media content. Shadfar teaches an interactive media session that can include video content and social chat that can occur along side of the video content (Paragraph 31-33, 50 – session with participants receiving video interacting with each other with message such as chat input).  The social chat is indexed with the video content such that when the video content is played back in the future, the social chat is viewable with the media content. (Paragraph 78-80, 104-105 – events are indexed based on the use of timeline and time-stamped steps with corresponding events/actions noting that multiple activities can overlap.  Paragraph 86-90 – a session can be replayed and the activities such as chat would be viewable with the media content essentially as it was viewable during the original session.  Paragraph 49, 87, clients include those participants part of original presentation and different clients that replay the session later.  The original session and the replay can be accessed from a variety of different devices – paragraph 128)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt include the replay of media content with social chat as taught in Shadfar.  One would be motivated to have this as there is desire for reproducing a live experience including participant interaction (Shadfar Paragraphs 3-5)
Schmidt and Shadfar disclose a variety of user devices can be used to access media content (Schmidt Paragraph 50, Shadfar paragraph 128). Schmidt and Shadfar  do not explicitly disclose wherein ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content, wherein the ancillary content is indexed with the media content, wherein tunnels are provided for delivering the media content and the ancillary content to the client device.  Andrews teaches ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content (Fig. 11 – cap advertisement associated with the cap presented in the video is simultaneously  presented with the video) , wherein the ancillary content is indexed with the media content (Paragraph 82, 113, 122-125 – indexed through xml and action script), wherein tunnels are provided for delivering the media content and the ancillary content to the client device (Paragarph 52, 63 – tunneling protocols are suitable substitutes for any of the networking protocol needs and particularly useful for firewall tunneling).
Schmidt and Shadfar and Andrews does not explicitly disclose the tunnels as being separate.  Edelson teaches ancillary content related to the main content can be provided over a separate channel (Paragraph 6).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tunnels of the media system of Schmidt, Shadfar and Andrews be separate channels as taught in Edelson.  Using a known content delivery technique to provide the desired ancillary information would have been obvious. 
Schmidt as modified does not explicitly teach wherein a first user participant shares a link associated with the substantially synchronized playback of the media content, wherein the sharing of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt use the link sharing of Sylvain.  One would be motivated to have this it is desirable to hare media in real time in an effective manner (Sylvain Col. 1 lines 30 – Col.2 line 3)
With respect to Claim 46, Schmidt teaches a media sharing system for providing a multi-user shared experiencing of media content, the media sharing system comprising:
a web server connected to an internet gateway, the web server operable to communicate with client devices connected to the internet (Paragraph 23, 50);
a user profile database in communication with the web server, the user profile database operable to store user profile data  (Paragraph 40, 159, 224-228, 237, 321);
a media server in communication with the web server, the media server operable to provide a media stream of the media content to multiple user participants connected though the internet, the media server operable to synchronize playback of the media content for the multiple user participants such that the multiple user participants receive the media stream in a substantially synchronized 
a social content server in communication with the web server, the social content server operable to provide for social interactions among the multiple user participants, (Paragraph 41, 224-228 integrating chat functionality providing users interaction – chat- about the currently content being presented)
wherein the social content server being operable to provide for the social interactions among the multiple user participants comprises the social content server being operable to provide a social chat that enables at least some of the multiple user participants to send chat messages to each other in substantially real time during the playback of the media content, the social chat among the at least some of the multiple user participants being displayed simultaneously with the playback of the media content  (Paragraph 41, 224-228, Fig. 8A  integrating chat functionality providing users interaction – chat- about the currently content being presented). Schmidt further teaches users viewing the media content are users with a right to view the media content. (Paragraph 322, 27)
Schmidt does not explicitly disclose wherein the social chat is indexed with the media content such that the social chat is viewable with the media content, on a computing device different from the client device, during a future playback of the media content. Shadfar teaches an interactive media session that can include video content and social chat that can occur along side of the video content (Paragraph 31-33, 50 – session with participants receiving video interacting with each other with message such as chat input).  The social chat is indexed with the video content such that when the video content is played back in the future, the social chat is viewable with the media content. (Paragraph 78-80, 104-105 – events are indexed based on the use of timeline and time-stamped steps with corresponding events/actions noting that multiple activities can overlap.  Paragraph 86-90 – a session can be replayed and the activities such as chat would be viewable with the media content essentially as 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt include the replay of media content with social chat as taught in Shadfar.  One would be motivated to have this as there is desire for reproducing a live experience including participant interaction (Shadfar Paragraphs 3-5)
Schmidt and Shadfar disclose a variety of user devices can be used to access media content (Schmidt Paragraph 50, Shadfar paragraph 128). Schmidt and Shadfar  do not explicitly disclose wherein ancillary content, associated with the media content, is presented on a second computing device, different from the client device, or the client device, simultaneously with the media content, and wherein the ancillary content is indexed with the media content.
Schmidt and Shadfar disclose a variety of user devices can be used to access media content (Schmidt Paragraph 50, Shadfar paragraph 128). Schmidt and Shadfar  do not explicitly disclose wherein ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content, wherein the ancillary content is indexed with the media content, wherein tunnels are provided for delivering the media content and the ancillary content to the client device.  Andrews teaches ancillary content, associated with the media content, is presented on the client device, simultaneously with the media content (Fig. 11 – cap advertisement associated with the cap presented in the video is simultaneously  presented with the video) , wherein the ancillary content is indexed with the media content (Paragraph 82, 113, 122-125 – indexed through xml and action script), wherein tunnels are provided for delivering the media content and the ancillary content to the client device (Paragarph 52, 63 – tunneling protocols are suitable substitutes for any of the networking protocol needs and particularly useful for firewall tunneling).
Schmidt and Shadfar and Andrews does not explicitly disclose the tunnels as being separate.  Edelson teaches ancillary content related to the main content can be provided over a separate channel (Paragraph 6).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tunnels of the media system of Schmidt, Shadfar and Andrews be separate channels as taught in Edelson.  Using a known content delivery technique to provide the desired ancillary information would have been obvious. 
Schmidt as modified does not explicitly teach wherein a first user participant shares a link associated with the substantially synchronized playback of the media content, wherein the sharing of the link enables other user participants associated with the client devices to join the substantially synchronized playback of the media content, and wherein the sharing of the link occurs during when the first user participant is receiving the media content.  Sylvain teaches a link is associated with a  synchronized playback of media content (Col. 7 lines 1-24).  This includes sharing of the link to allow joining of the playback (Col. 7 lines 1-24, Col. 10 lines 53-67, Col. 11 lines 7-39, Col. 12 lines 1-21).  This also includes sharing of links occurring during when a participant is receiving the media content (Col. 11 line 39 – Col 12 line 21, Col. 18 lines 27-50  links can be shared and forwarded to other participants. This would include in scope a timing that depends on a relative timing of other participants that have already joined) .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt use the link sharing of Sylvain.  One would be motivated to have this it is desirable to hare media in real time in an effective manner (Sylvain Col. 1 lines 30 – Col.2 line 3)
With respect to claim 60, Schmidt as modified teaches the media sharing system of claim 27, wherein index information associated with the indexing of the social chat with the media content is synchronized with the ancillary content (Based on the same rationale of the combination of 27, the 
With respect to claim 61, Schmidt as modified teaches the media sharing system of claim 27, wherein index information associated with the indexing of the social chat with the media content enables synchronization of the media content with the ancillary content. (Based on the same rationale of the combination of 27, the indexing of Shadfar and the indexing of Andrews allows for synchronization of media content to user interactions such as chat and ancillary content)
With respect to claim 62, Schmidt as modified teaches the media sharing system of claim 27, wherein the indexing of the social chat with the media content enables relative synchronicity of at least two client devices simultaneously displaying the media content. (Based on the same rationale of the combination of 27, the indexing of Shadfar and the indexing of Andrews allows for synchronization of media content to user interactions such as chat and ancillary content)
With respect to claim 63, Schmidt as modified teaches the The media sharing system of claim 27, wherein the user is part of a social networking group associated with a provider of the media content. (Schmidt paragraph 321)

Claims 31 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao and in view of US 9,426,530 by Logan et al. (Logan).
With respect to claim 31, Schmidt as modified teaches the media sharing system of claim 27, the media server further operable to receive user playback controls from at least one user participant of the multiple user participants to control the substantially synchronized playback of the media content (Paragraph 28, 59, 61-63) but does not explicitly disclose wherein a scheduler user participant of the multiple user participants is enabled to pass control of playback of the media content to a non-scheduler 
Logan teaches a system for simulcasting of media to multiple participants (Abstract).  This includes the ability for a first participant controlling playback of the media to pass control of the playback to another participant (Col. 13 lines 30-45).  The controls in Logan includes at least one of rewind and fast-forward controls. (Col. 24 lines 15-31)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the playback control in Schmidt be capable of being passed to other participants and include rewind/fast-forward controls as taught in Logan.  One would be motivated to have this for improved social interaction among participants.
With respect to claim 51, Schmidt as modified teaches The media sharing system of claim 27, but does not explicitly disclose wherein both the media content and the social interactions are archived such that the media content can be recalled and played back with the social interactions in the same order as they occurred originally, wherein a user participant can initiate recall and playback of the media content together with the social interactions as they occurred during the multi-user shared experiencing of the media content.
Logan teaches the media content and the social interactions are archived such that the media content can be recalled and played back with the social interactions in the same order as they occurred originally, wherein a user participant can initiate recall and playback of the media content together with the social interactions as they occurred during the multi-user shared experiencing of the media content. (Col. 9 lines 2-18, Col. 18 line 54 – Col 19 line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention as made to have the media sharing system of Schmidt archive social interactions as taught in Logan. One would .

Claim 37 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt, Shadfar, Andrews, Edelson, Hao, Sylvain and in view of US 2010/0208082 by Buchner et al. (Buchner).
With respect to claim 37, Schmidt as modified teaches the media sharing system of claim 36, but does not explicitly disclose wherein the scheduling server enables at least one user participant of the multiple user participants to invite others to receive the media stream according to the schedule by communicating with an external social content server to facilitate posting of user activity or user-requested media content to at least one external social network.
Buchner teaches a multi user media viewing experience that includes communicating with an external social content to facilitate posting of user activity or user-requested media content to at least one external social network (Paragraph 51-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the scheduling server of Schmidt communicate with an external social content server as in Buchner.  One would be motivated to have this as it is desirable to integrate social networks into media viewing experiences (Buchner paragraph 6).
With respect to Claim 53
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the scheduling server of Schmidt communicate with an external social content server as in Buchner.  One would be motivated to have this as it is desirable to integrate social networks into media viewing experiences (Buchner paragraph 6).

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson , Hao, and Sylvain in view of US 9,129,087 by Grab et al. (Grab).
With respect to claim 38, Schmidt as modified teaches the media sharing system of claim 36, wherein the multi-user shared experiencing of the media content is a private event such that only purchasers of access to the media content who are included in the participant list are enabled to receive the media stream, and wherein the multiple user participants are purchasers of access to the media content and are included in the participant list or wherein the multi-user shared experiencing of the media content is a public event such that any purchaser of access to the media content is enabled to receive the media stream according to the schedule. (Paragraph 328 – private rooms)
Schmidt does not explicitly disclose the participants are purchasers of access to the media content.  Grab teaches participants co-viewing media must all have purchased access rights to that media content (Abstract, Col. 1 lines 15-32).
It would have been obvious to one of ordinary skill in the art at the time the invention as made to have the invited participants in Schmidt be participants with purchased assess rights.  One would be motivated to have this to enable more accurately control and distribution of copyrighted content.

Claim 54 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson, Hao, and Sylvain in view of US 2014/0033265 by Leeds et al. (Leeds).
With respect to claim 54, Schmidt as modified teaches the media sharing system of claim 27, but does not disclose further comprising: a Digital Rights Management (DRM) server in communication with the media server, wherein the DRM server manages digital rights for the multi-user shared experiencing of the media content, and wherein the media content comprises licensed media content.
Leeds teaches a multi user system for viewing shared content that includes a Digital Rights Management server in communication with the media server, wherein the DRM server manages digital rights for the multi-user shared experiencing of the media content, and wherein the media content comprises licensed media content (Paragraph 3-4, 12-17).
It would have been obvious to one of ordinary skill in the art to have the media sharing system of Schmidt include a DRM server as taught in Leeds.  One would be motivated to have this as it is common and desirable to limit access to some digital content, such as that found in Schmidt. (See paragraph 3 Leeds). 
With respect to claim 55, Schmidt as modified teaches the media sharing system of claim 27, but does not disclose further comprising: a Digital Rights Management (DRM) server in communication with the media server, wherein the DRM server manages digital rights associated with the media content, wherein the DRM server in communication with the media server initiates recordation of the digital rights associated with the media content in the user profile database.
Leeds teaches a multi user system for viewing shared content that includes a Digital Rights Management (DRM) server in communication with the media server, wherein the DRM server manages digital rights associated with the media content, wherein the DRM server in communication with the media server initiates recordation of the digital rights associated with the media content in the user profile database. (Paragraph 3-4, 12-17).
It would have been obvious to one of ordinary skill in the art to have the media sharing system of Schmidt include a DRM server as taught in Leeds.  One would be motivated to have this as it is . 

Claim 49-50, 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao and Sylvain in view of US 8,910,208 by Hartman et al. (Hartman).
With respect to claim 49, Schmidt as modified teaches he media sharing system of claim 27, and further teaches mobile device displays (Paragraph 50, 247), but does not explicitly disclose wherein  selection of social interaction prompts displayed on mobile device displays displaying the multiple user participants' media streams causes display of specific social interactions associated with the social interaction prompts on the mobile device displays displaying the multiple user participants' media streams.
Hartman teaches an interactive video system for participants to view streaming media together (abstract).  This includes social interaction prompts displayed on mobile device displays displaying the multiple user participants' media streams causes display of specific social interactions associated with the social interaction prompts on the mobile device displays displaying the multiple user participants' media streams. (Col. 16 lines 17-31 – prompt is displayed for the specific social interaction of joining a requesting user’s box seats as a friend) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the social interactions of Schmidt include the prompts for specific social interactions as taught in Hartman.  One would be motivated to have this as there is desire to enhance viewers’ enjoyment of group interactive viewing of media through an interactive video system (Hartman Col. 1 liens 17-40).
With respect to claim 50, Schmidt as modified teaches the media sharing system of claim 27, wherein indicators associated with the multiple user participants are displayed on a display associated 
Schmidt does not explicitly disclose, wherein an indicator to invite another user participant is displayed on the display associated with the scheduler user participant's media stream and on the displays associated with the multiple user participants' media streams.  Hartman teaches an interactive video system for participants to view streaming media together (abstract).  This includes the use of an indicator to invite another user participant is displayed on the display associated with the scheduler user participant’s media stream and on the displays associated with the multiple user participants’ media streams (Fig. 14-1307, Col. 8 lines 39-51, Col. 15 lines 44-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the indicators of Schmidt include an invite indicator as taught in Hartman.  One would be motivated to have this to improve upon the social experience of the interactive viewing and provide an easier way to include further participants in the social experience.  
With respect to claim 52, Schmidt as modified teaches The media sharing system of claim 45 but does not explicitly disclose wherein an indicator to invite another user participant is displayed on the display associated with the scheduler user participant’s media stream and on the displays associated with the multiple user participants’ media streams.  
Hartman teaches an interactive video system for participants to view streaming media together (abstract).  This includes the use of an indicator to invite another user participant is displayed on the display associated with the scheduler user participant’s media stream and on the displays associated with the multiple user participants’ media streams (Fig. 14-1307, Col. 8 lines 39-51, Col. 15 lines 44-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the indicators of Schmidt include an invite indicator as taught in Hartman.  One would be .  


Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao and Sylvain in view of US 2009/0150553 by Collart et al. (Collart).
With respect to claim 56, Schmidt as modified teaches the media sharing system of claim 46, but does not disclose further comprising: a game content server in communication with the media server, the game content server operable to provide game play to the multiple user participants, wherein interactive game content can be delivered substantially in parallel to the media content.
Collart teaches a licensed media content playback can include a game content server in communication with the media server, the game content server operable to provide game play to the multiple user participants, wherein interactive game content can be delivered substantially in parallel to the media content. (Paragraph 83 – additional content relevant to media, paragraph 90, 172,184, 187 games, trivia, other interactive additional content, multiple devices with multiple participant, movie experience enhanced by friends/community gaming interaction.  Paragraph 68 indicates additional content can be provide by third party server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media content playback system of Schmidt include an interactive game content server as taught in Collart.  One would be motivated to have this as is desirable to provide the viewing users an enhanced viewing experience. 

Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao and Sylvain in view of US 2008/0034040 by Wherry et al (Wherry).
With respect to claim 57, Schmidt as modified teaches the media sharing system of claim 28, but does not disclose wherein the user playback controls further comprise a moderator role to control the social chat, wherein the moderator role is executed by the at least one user participant of the multiple user participants within the playback window.
Wherry teaches a social chat group can include controls that function as a moderator role to control the social chat.  The moderator role is executed at least by the owner of the chat and may be granted to other users in the chat. (Paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the social chat of Schmidt include a moderator role as taught by Wherry.  One would be motivated to have this as it is desirable to provide different levels of control and configuration in a social chat environment. 


Claim 58  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao in view of US 2012/0096121 by Hao et al. (Hao).
With respect to claim 58, Schmidt as modified teaches the media sharing system of claim 27, but does not explicitly disclose wherein the media server is comprised in a cloud-based content delivery network (CDN). 
Hao teaches a cloud-based content delivery network may be used to store both public and personal multimedia content and serve such content based on user requests (Paragraph 24).
It would have been obvious to one of ordinary skill in the art to have the media server of Schmidt be a cloud-based content delivery network.  Using a known storage and service technology to provide the predictable result of storing and serving the multimedia of Schmidt would have been obvious.

Claims 59, 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt and Shadfar and Andrews and Edelson and Hao and Sylvain in view of  US 2013/0347017 by Li et al. (Li).
With respect to claim 59, Schmidt as modified teaches the media sharing system of claim 27, but does not disclose wherein the ancillary content, associated with the media content, is presented on the second computing device, different from the client device, simultaneously with the media content.
Li teaches media content being view on a primary device can have associated ancillary content that can be presented on a second computing device, different form the primary device, simultaneously with the media content. (Paragraph 9-10, Paragraph 27, 37 – secondary media data associated with primary media (such as additional program information) can be sent to a second device distinct from the primary device.  second device can be a mobile device such as laptops, tablets etc.  Thus in combination its clear that each of the arts suggest using any number of distinct device) and wherein the ancillary content is indexed with the media content (Li teaches generating data signatures from current media content being viewed.  These data signatures are index using a specified media time window for when the chunk was obtained.  This allows the server to send signature chunks and any further content (ancillary content) for the specified media time windows.  See fig 3 and 31-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system of Schmidt as modified provide ancillary content to a second device as taught by Li.  One would be motivated to have this as it is recognized as being desirable to utilize 
With respect to claim 64, Schmidt as modified teaches the media sharing system of claim 46.  While Andrews indicates the use of “one or more servers” (Paragraph 76), it is not clear if this teaches an ancillary content server, different from the web server, for providing the ancillary content.
Li teaches an ancillary content server, different from the web server, for providing the ancillary content. (Paragraphs 12 and 13)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the media sharing system servers of Schmidt as modified have an ancillary content server, different from the web server, for providing the ancillary content as taught in Li. Using a known network server technique to provide both the ancillary content and web server content as desired in Schmidt as modified would have been obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455